Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 05, 2015

The Court of Appeals hereby passes the following order:

A15A1428. TROY WADE v. THE STATE.

      Troy Wade was charged with several offenses, including aggravated sodomy,
kidnaping, and criminal intent to commit rape. He pled guilty to all the charges
except aggravated sodomy, which was nolle prossed. Several years later, he filed a
Motion to Vacate Void Judgment, arguing, generally, that he should not have been
convicted of several offenses based on his conduct in a single incident, and that the
nolle prosecution of the aggravated sodomy charge precluded a conviction on the
other charges. The trial court denied his motion, and we dismissed his appeal. See
Case No. A15A1050 (dismissed on March 31, 2014). In our order, we explained that
although a defendant may appeal from an order dismissing a motion to vacate a void
sentence, Wade had not raised a colorable void sentence argument.
      Wade subsequently filed a Motion to Vacate Void Sentence, again arguing that
because the aggravated sodomy charge was nolle prossed, he should not have been
convicted of the other charges. The trial court denied his motion, and Wade then
filed this appeal.
      As we advised Wade in our order dismissing his previous appeal, a sentence
is void only if it imposes punishment that the law does not allow. Crumbley v. State,
261 Ga. 610, 611 (a) (409 SE2d 517) (1991). “Motions to vacate a void sentence
generally are limited to claims that – even assuming the existence and validity of the
conviction for which the sentence was imposed – the law does not authorize that
sentence, most typically because it exceeds the most severe punishment for which the
applicable penal statute provides.” Von Thomas v. State, 293 Ga. 569, 572 (2) (748
SE2d 446) (2013).
      Here, Wade did not contend that his sentence was outside the statutory
maximum for his offenses. Instead, he argued that his convictions were invalid. This
is not a colorable void-sentence argument. See id. Accordingly, Wade’s appeal is
hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           06/05/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.